DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 03/25/2021.  The arguments set forth are addressed herein below.  Claims 1-20 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  
Currently, Claims 1-5, 8, and 14-16 have been amended.  No new matter appears to have been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the first outcome determination device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 9-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astaneha (US 6217022) (henceforth, “Astaneha”) in view of Bontempo et al. (US 2010/0102507 A1) (henceforth, “Bontempo”).
Regarding claim 1, Astaneha teaches a bonus bet system for use with a roulette game or other games of chance, the system comprising:
a first outcome display member (e.g., first annular wheel 24 in Fig. 1 and Col. 4 Line 4) having a first plurality of potential winning outcomes (e.g., arcuate sectors 32 in Fig. 1 and Col. 4 Lines 13-19);
a first outcome determination member (e.g., flexible pointer 53 in Fig. 1 and Col. 4 Line 61 to Col. 5 Line 7), the first outcome determination member configured to determine a first winning outcome from the first plurality of potential winning outcomes (e.g., the flexible pointer 53 causing the first annular wheel 24 to stop, at such time, the end of flexible pointer 53 remains in a particular sector 32, to indicate both a number and a color therein in Fig. 1 and Col. Col. 4 Line 61 to Col. 5 Line 7); 
a first wagering device (e.g., a single common wagering area 58 is provided for both wheels 24 and 38, as shown in FIG. 3 and Col. 5 Lines 20-22), the first wagering device configured to receive wagers corresponding to one or more of the first plurality of potential winning outcomes (e.g., wagering area 58 includes different columns 60, 62, 64, 66, 68, 70, 72, 74 and 76, by which a player can place different bets, based on both colors and numbers in Col. 5 Lines 20-27); 
a second outcome determination member (e.g., flexible pointer 55 in Fig. 1 and Col. 5 Line 8), the second outcome determination member configured to determine a second winning outcome from a second plurality of potential winning outcomes (e.g., flexible pointer 55 causing second annular wheel 38 to stop, at such time, the end of flexible pointer 55 
wherein the second outcome determination member is separate from the first outcome determination member (e.g., flexible pointers 53 and 55 in Fig. 1);
wherein the first plurality of winning outcomes includes at least the second plurality of winning outcomes (e.g., each sector 32 has a number 36 imprinted thereon, with the numbers 36 preferably being from 1 through 20, arranged in a random order in Col. 4 Lines 13-17 and each sector 44 has a number 48 imprinted thereon, with the numbers 48 preferably being from 1 through 20, arranged in a random order in Col. 4 Lines 36-40); and
wherein the first winning outcome includes a first payout corresponding to a wager received at the first wagering device that includes the first winning outcome (e.g., it is then determined if anyone has won by referring to the chips placed on single common wagering area 58 in Col. 6 Lines 32-42).
But Astaneha although teaching pointer 53 and 55 designate one number and one color from each wheel 24 and 38 (Col. 6 Lines 32-42) and there is also a box designated "-" to indicate that the person desires to wager on the subtraction of numbers from first wheel 24 and second wheel 38, and in the event that the result of the subtraction is "0", the person can also wager on a box in column 68 as to the same (i.e., 
Regarding claim 14, Astaneha teaches a method of determining a payout for a roulette game or a game of chance, the method including the steps of:
providing a first wagering device (e.g., a single common wagering area 58 is provided for both wheels 24 and 38, as shown in FIG. 3 and Col. 5 Lines 20-22), the first wagering device having a first plurality of outcomes displayed thereon (e.g., wagering area 58 includes different columns 60, 62, 64, 
receiving a first wager from a player at the first wagering device, wherein the first wager includes one or more of the first plurality of outcomes (e.g., wagering area 58 includes different columns 60, 62, 64, 66, 68, 70, 72, 74 and 76, by which a player can place different bets, based on both colors and numbers in Col. 5 Lines 20-27); 
determining an first winning outcome via a first outcome display member (e.g., first annular wheel 24 in Fig. 1 and Col. 4 Line 4) and a first outcome determination member (e.g., flexible pointer 53 in Fig. 1 and Col. 4 Line 61 to Col. 5 Line 7), wherein the first outcome display member includes the first plurality of outcomes, wherein the first winning outcome corresponds to at least one of the first plurality of outcomes (e.g., arcuate sectors 32 in Fig. 1 and Col. 4 Lines 13-19 and the flexible pointer 53 causing the first annular wheel 24 to stop, at such time, the end of flexible pointer 53 remains in a particular sector 32, to indicate both a number and a color therein in Fig. 1 and Col. Col. 4 Line 61 to Col. 5 Line 7); 
determining a second winning outcome via a second outcome determination member (e.g., flexible pointer 55 in Fig. 1 and Col. 5 Line 8), wherein the second outcome determination 
wherein the second outcome determination member is separate from the first outcome determination member and the first and second winning outcomes are determined independently via the first and second outcome determination members (e.g., e.g., flexible pointers 53 and 55 for determining outcomes in Fig. 1);
wherein the first plurality of outcomes includes at least the second plurality of outcomes (e.g., each sector 32 has a number 36 imprinted thereon, with the numbers 36 preferably being from 1 through 20, arranged in a random order in Col. 4 Lines 13-17 and each sector 44 has a number 48 imprinted thereon, with the numbers 48 preferably being from 1 through 20, arranged in a random order in Col. 4 Lines 36-40); 
determining whether the first wager corresponds to the first winning outcome (e.g., wagering on a row and a number from 1-4 comes up in Col. 5 Lines 62-65); 
determining whether the second winning outcome corresponds to the first winning outcome (e.g., a box designated "-" to indicate that the person desires to wager on the subtraction of numbers from first wheel 24 and second wheel 38, and in the event that the result of the subtraction is "0", the person can also wager on a box in column 68 as to the same (i.e., the second winning outcome would include the first winning outcome) in Col. 5 Lines 50-61); and
providing a first payout to a player when the first wager corresponds to the first outcome (e.g., it is then determined if anyone has won by referring to the chips placed on single common wagering area 58 in Col. 6 Lines 32-42). 
But Astaneha although teaching pointer 53 and 55 designate one number and one color from each wheel 24 and 38 (Col. 6 Lines 32-42) and there is also a box designated "-" to indicate that the person desires to wager on the subtraction of numbers from first wheel 24 and second wheel 38, and in the event that the result of the subtraction is "0", the person can also wager on a box in column 68 as to the same (i.e., the second winning outcome would include the first winning outcome) in Col. 5 Lines 50-61, lacks in explicitly teaching providing a bonus.  In a related disclosure, Bontempo teaches a gaming table, method and device including a plurality of rotors (see abstract).  More particularly, Bontempo teaches the award changes depending on how many times any given numeral is indicated by the outer rotors (i.e., outer rotor 26b and 26c), for example, the gaming device offers a payout or award in proportion to the number of 
Regarding claims 2, 3, and 16, Astaneha further teaches the first outcome display member is a first wheel (e.g., first annular wheel 24 in Fig. 1 and Col. 4 Line 4), a second outcome display member is a second wheel (e.g., second annular wheel 38 in Fig. 1 and Col. 4 Line 25).
Regarding claim 6, Astaneha further teaches the first wheel includes a first plurality of colors and numbers displayed thereon, wherein the first plurality of outcomes includes the plurality of colors and numbers (e.g., arcuate sectors 32 including numbers 1-20 and colors in Fig. 1 and Col. 4 Lines 13-25).
Regarding claim 7, Astaneha further teaches the second wheel includes a second plurality of colors and numbers displayed thereon, where the second plurality of outcomes is the second plurality of colors and numbers, and the second plurality of outcomes is the same as the first plurality of outcomes (e.g., arcuate sectors 44 including numbers 1-20 and colors in Fig. 1 and Col. 4 Lines 36-48).
Regarding claim 9, Astaneha as modified by Bontempo teaches the first plurality of colors and numbers includes a first range of numbers, and the second plurality of outcomes includes a second range of numbers that is less than the first range of numbers (Bontempo - e.g., game symbols can be different, contain more or less symbols and be in any order in Para. 85-86).
Regarding claim 10, Astaneha as modified by Bontempo teaches the first wagering device is a table including a display of the first plurality of outcomes (Astaneha – supporting game on a table in Col. 3 Lines 66-67 and single common wagering area 58 in Fig. 3 and Bontempo - Table in Fig. 1 with wagering area 16).
Regarding claim 11, Astaneha as modified by Bontempo teaches a payout for the first winning outcome remains the same when the second winning outcome does not include the first winning outcome (Bontempo - e.g., no match on multiple rotors but rotor 26b has a winning outcome that winning outcome is paid accordingly in Para. 14, Para. 103, Para. 109).
Regarding claims 12 and 20, Astaneha as modified by Bontempo teaches the second winning outcome is determinable prior to the first winning outcome (Bontempo - e.g., spinning or holding certain of the outer rotors is determined by the game implementer and/or in accordance to the game logic, thus, the rotor 26c can be spun prior to rotor 26b in Para. 110).
Regarding claim 13, Astaneha further teaches the first plurality of outcomes is variable, and the first outcome determination device includes a variable display of the first plurality of outcomes (e.g., first annular wheel 24 is spun with flexible pointer 53 
Regarding claim 17, Astaneha as modified by Bontempo teaches the first and second wheel are the same wheel (Bontempo - e.g., one or more of the outer rotors and the inner rotor spin together, that is, at least one of the outer rotors and the inner rotor are mechanically or graphically coupled together so as to spin as a single rotor in Para. 11).
Regarding claim 18, Astaneha as modified by Bontempo teaches the second plurality of outcomes includes one or more outcomes that occur more often (Bontempo - e.g., numerals or symbols which may be identical or different and the game symbols 32 may be displayed in any suitable format and in any suitable spatial relationship or order (i.e., including symbols or numbers that repeat to occur more often) in Para. 85-86).
Regarding claim 19, Astaneha further teaches the first wager is received prior to determining the second winning outcome (e.g., chips are placed for wagering and then wheels are rotated in Col. 6 Lines 33-43).
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astaneha in view of Bontempo in further view of Miltenberger et al. (US 2007/0120320 A1) (henceforth, “Miltenberger”).
Regarding claims 4 and 5, Astaneha as modified by Bontempo teaches the second outcome determination member is a pointer (e.g., flexible pointer 55 in Fig. 1 and Col. 5 Line 8) but fails to disclose the pointer or second outcome determination member is disposed on the first wheel.
.
Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astaneha in view of Bontempo in further view of Johnson (US 2002/0037765 A1) (henceforth, “Johnson”).
Regarding claim 8, Astaneha as modified by Bontempo teaches the second wheel is separate from the first wheel (Astaneha – first and second annular wheels 24 and 38 in Fig. 1) and includes a second plurality of colors and numbers displayed thereon, where the second plurality of outcomes is the second plurality of colors and numbers, and the second plurality of outcomes is different than the first plurality of 
But Astaneha as modified by Bontempo although teaching separate wheels (Fig. 1 of Astaneha), lacks in explicitly teaching wherein the second wheel rotates about a separate axis of rotation.  In a related disclosure, Johnson teaches a table bonus game (see abstract).  More particularly, Johnson teaches a roulette like betting layout is also located on the surface of the table and a roulette wheel is mounted to above the table facing the game player (i.e., the roulette wheel rotates about an axis perpendicular to the table Fig. 1 and Abstract).  Johnson states that “[g]aming players have desired games that are more exciting and stimulating” (Para. 8).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the game of Astaneha and Bontempo to include a wheel facing the player as in Johnson in order to provide increased interest in roulette-related games, as beneficially taught by Johnson.
Regarding claim 15, Astaneha as modified by Bontempo and Johnson teaches the second plurality of outcomes is a subset of the first plurality of outcomes (Bontempo - e.g., game symbols can be different, contain more or less symbols and be in any order in Para. 85-86), and the second plurality of outcomes are provided on a second outcome display member that is separate from the first outcome display member (Astaneha - e.g., first annular wheel 24 and second annular wheel 38 in Fig. 1 and Col. 4 Line 25) and rotates about a different axis (Johnson - a roulette like betting layout is .
Response to Arguments
Applicant’s arguments, see response, filed 03/25/2021, with respect to the 35 USC 101 rejection have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments with respect to the prior art rejections of claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.  New references have been applied to claims 1-20 (See rejection above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715